Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0014], it appears that “space” should read “spacer”.  
Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 11/07/2022 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is over the 150 word limit.
Claim Objections
Claim 7 is objected to because of the following informalities: 
It appears that “The module of claim 6 the cap” should read “The module of claim 6, wherein the cap”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation range of 20%-100%, and the claim also recites the range of 25%-75% which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai (US 2015/0182916 A1) in view of Christou (US 2018/0065090 A1).
Regarding claim 1, Kanai discloses a tubular membrane module (hollow fiber membrane module M1, par [0048], cylindrical case 1, par [0048], figure 1) comprising: a first potting head (upper fixing member 13a, par [0050], figure 1); a second potting head (lower fixing member 13b, par [0056] and [0062], figure 1); a plurality of tubular membranes (hollow fiber membrane bundle 2 comprised of a large number of hollow fiber membranes 2a, par [0050], figure 1) sealed in and extending between the potting heads (between upper fixing member 13a and sealed lower fixing member 13b, par [0083], figure 1); a housing around the potting heads and the tubular membranes (cylindrical case 1, membrane bundle 2 in case, upper fixing member 13a fixed to case, par [0050], 13b joined to lower part of socket 4b, which is part of case 1, par [0057], figure 1); and a spacer outside of one of the potting heads (lower surface 13bLS of the lower fixing member 13b, figure 1, par [0058]), the spacer comprising a plurality of bores (through holes, par [0059], figure 1). However, Kanai does not disclose vortex generators in the bores of the spacers.
However, Christou discloses increasing efficiency in membrane filtration systems (par [0002]). Christou also discloses vortex generators (plug 50 placed in spacer 35 used in any membrane tube 30 with curving member 60 and curved channel 75, par [0043], [0045], and [0046], figures 1A, 3A-3E, and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vortex generators of Christou into the filtration system of Kanai because they are used to spin the fluid to create vortex as it passes through a membrane, as recognized by Christou (par [0043]).
Regarding claim 4, Kanai in view of Christou discloses the module of claim 1, but does not yet disclose wherein the length of the vortex generators does not exceed the thickness of the spacer. 
However, Christou discloses increasing efficiency in membrane filtration systems (par [0002]). Christou also discloses that the plug 50 can be positioned in spacer 35 or where the spacer 35 and membrane meet (par [0043], figure 1A). Therefore, the orientation with the plug 50 positioned in the spacer implies that the plug does not exceed the thickness of the spacer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the length of the vortex generators not exceeding the thickness of the spacer of Christou into the filtration system of Kanai in view of Christou because according to Christou, the vortex generator is used to create the desired angle and pitch of the spiral flow within the membrane (par [0043]).
Regarding claim 5, Kanai in view of Christou discloses the module of claim 1, wherein the vortex generators comprise a twisted tape (see Christou, curving member 60, par [0045], figures 3A-3E) and the width of the twisted tape is in a range of 20-100% or 25-75% of an outside diameter of the vortex generators. The twisted tape (curving member 60 and curved channel 75, par [0046], see Christou) is the vortex generator so the width of the twisted tape is 100% of the outside diameter of the vortex generators, which falls within the claimed range of 20-100%.
Regarding claim 6, Kanai in view of Christou discloses the module of claim 1, further comprising a cap (see Kanai, lower cap 5b combined with lower socket 4b, figure 1, par [0059] and [0056]) attached to the spacer (see Kanai, 5b and 4b attached to each other, figure 1) and, wherein the cap has two inlets (see Kanai, feed port 10 and second feed port 12, par [0056] and [0059], figure 1).
Regarding claim 7, Kanai in view of Christou discloses the module of claim 6 and the cap with an upper inlet (see Kanai, feed port 10, par [0056], figure 1) and a lower inlet (see Kanai, second feed port 12, par [0059], figure 1), and a baffle inside the cap vertically separating the upper inlet and the lower inlet (see Kanai, vertical socket (unlabeled) to the left of lower cap 5b in figure 1 separates feed port 10 above and second feed port 12 below).
Regarding claim 10, Kanai in view of Christou discloses the module of claim 6 wherein the source of feed water and air (see Kanai, raw water into feed port 12, par [0059], air into feed port 12, par [0095], compressed air, par [0097]) is connected to the lower inlet (see Kanai, second feed port 12, par [0059], figure 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al (US 2015/0182916 A1) in view of Christou (US 2018/0065090 A1), and in further view of Armbruster (Journal of Membrane Science).
Regarding claim 2, Kanai in view of Christou discloses the module of claim 1, wherein the vortex generators comprise a twisted tape (see Christou, curving member 60 and curved channel 75, par [0045] – [0046], figures 3A-3E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the curving members of Christou into the filtration system of Kanai in view of Christou because the curving member 60 produces a spiral flow through membranes, as recognized by Christou (par [0046]). However, Kanai in view of Christou does not disclose at least 3 full rotations, or between 3 and 15 or 3-10 full rotations. 
However, Armbruster discloses the effectiveness of various static mixers geometries on membrane fouling (page 157, third paragraph in right column). Armbruster also discloses static mixers that are 230 mm long with a pitch length of 13.75 mm or 8.25 mm, which equates to 16.73 or 27.88 turns (page 158, section 2.1 Turbulence Promoters, figure 1, see calculation below), and falls within the claimed range of at least 3 full rotations. 
                        
                            
                                
                                    230
                                     
                                    m
                                    m
                                     
                                    l
                                    e
                                    n
                                    g
                                    t
                                    h
                                
                                
                                    13.75
                                     
                                    m
                                    m
                                     
                                    p
                                    i
                                    t
                                    c
                                    h
                                
                            
                            =
                            16.73
                             
                            t
                            u
                            r
                            n
                        
                    s    or                             
                            
                                
                                    230
                                     
                                    m
                                    m
                                     
                                    l
                                    e
                                    n
                                    g
                                    t
                                    h
                                
                                
                                    8.25
                                     
                                    m
                                    m
                                     
                                    p
                                    i
                                    t
                                    c
                                    h
                                
                            
                            =
                            27.88
                             
                            t
                            u
                            r
                            n
                            s
                        
                    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 3 or more turns of Armbruster into the filtration system of Kanai in view of Christou because according to Armbruster, more twists lead to more vortices, a higher pressure and hence a better mixing of fluid (page 159, left column).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al (US 2015/0182916 A1) in view of Christou (US 2018/0065090 A1), in view of Armbruster (Journal of Membrane Science), and in further view of Suga (US 6,632,358 B1).
Regarding claim 3, Kanai in view of Christou discloses the module of claim 1, but does not disclose wherein the spacer has a thickness in the range of 50 - 200 mm and the vortex generators have a length in the range of 50-300 or 50- 250 mm. 
However, Armbruster discloses the effectiveness of various static mixers geometries on membrane fouling (page 157, third paragraph in right column). Armbruster also discloses vortex generators with a length of 230 mm (page 158, section 2.1 Turbulence Promoters, figure 1), which is in the claimed range of 50-300 or 50-250 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 230 mm length of the vortex generator because the pitch length is defined as the promoter length divided by the number of twists so having a longer promoter length would produce more twists, which would result in better mixing, as recognized by Armbruster (page 158, section 2.1 for pitch length definition, and page 159 left column for mixing). The combination of Kanai, Christou, and Armbruster does not disclose a spacer having a thickness in the range of 50 - 200 mm.
However, Suga discloses a hollow fiber membrane filtration cartridge (Col. 1, lines 7-9). Suga also discloses a spacer (bottom ring 13 and air chamber 14b, Col. 4, line 60 to Col. 5 lines 1-8, figure 2). The portion of the bottom ring 13 that is past the membranes is 5 mm to 200 mm (Col. 4, line 60 to Col. 5 lines 1-8), which overlaps with the claimed range of 50 mm to 200 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the overlapping range of 5 mm to 200 mm of Suga into the filtration system of Kanai in view of Christou because if the portion is too long, then the cartridge is undesirably long, resulting in useless space, as recognized by Suga (Col. 5, lines 3-8).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al (US 2015/0182916 A1) in view of Christou (US 2018/0065090 A1), and in further view of Li (CN207609901U. An English machine translation is provided with this office action and is used for claim mapping in the prior art rejection below).
Regarding claim 8, Kanai in view of Christou discloses the module of claim 6, the lower inlet (see Kanai, second feed port 12, par [0059], figure 1) and feed port 10 to the right of second feed port 12, but Kanai in view of Christou does not disclose the lower inlet being in communication with a multiple port nozzle.
However, Li discloses a tee pipe joint for fluid (lines 16-17, figure 1). Li also discloses an adjustable flow tee with first, second, and third branch housings (1, 2, and 3, lines 83-84, figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tee pipe of Li into the cap of the filtration system of Kanai in view of Christou because according to Li it is capable of regulating flow (lines 36-37).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al (US 2015/0182916 A1) in view of Christou (US 2018/0065090 A1), and in further view of Taylor (US 4,790,941).
Regarding claim 9, Kanai in view of Christou discloses the module of claim 6 wherein one of the two inlets is connected to a source of feed water and air (see Kanai, raw water into feed port 12, par [0059], air into feed port 12, par [0095], compressed air, par [0097]). Kanai in view of Christou discloses raw water entering feed port 10 (par [0056]), but does not disclose the other of the two inlets is connected to a source of recirculating retentate. 
However, Taylor discloses an apparatus for fluid decontamination (Col. 3, lines 45-46, figure 1 and 3). Taylor also discloses an inlet connected to a source of recirculating retentate (pumping retentate from module outlet 46 and recirculating the retentate back into module inlet 40, Col. 6, lines 11-16, figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recirculating of retentate of Taylor into the filtration system of Kanai in view of Christou because according to Taylor it would allow the retentate to recirculate back into the membrane and be further decontaminated (Col. 5, lines 64-67). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA MARIE BRADY whose telephone number is (571)272-7622. The examiner can normally be reached Monday - Thursday 7:00-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA M BRADY/               Examiner, Art Unit 1779                                                                                                                                                                                         
/Bobby Ramdhanie/               Supervisory Patent Examiner, Art Unit 1779